Candler, J.
1. While a trial judge may, within the narrow limits prescribed by the Civil Code, § 5331, direct a verdict, his refusal to do so will in no case be held error. Owen v. Palmour, 115 Ga. 683.
2. The bill of exceptions specified the motion for a new trial as part of the ¿record to be sent to this court. The record transmitted did not contain such a motion; and upon this fact becoming known to the court, the clerk of the superior court of Tattnall county was, under the provisions of the Civil Code, § 5575, ordered to transmit a certified copy of such motion. In re- ■ spouse to this order, the clerk of the superior court certified that no such' paper was to be found in his office, and that to the best of his knowledge and belief it was not in the office at the time he assumed the duties thereof on January 1, 1905. In the absence of the motion for a new trial, we are unable to pass upon any question made by the bill of exceptions other than as set forth in the first headnote, and must therefore affirm the judgment of the court below. Judgment affirmed.

All the Justices concur.